DETAILED ACTION
This action is in response to the amendment filed on 08/30/2022.

Response to Amendment
Applicant’s amendment filed on 08/30/2022 has been entered. Claims 1, 10, 19 and 20 have been amended. Claims 2 and 11 have been canceled. No claims have been added. Claims 1, 3 – 10 and 13 – 20 are still pending in this application, with claims 1, 10  and 19 being independent.
The amendments to claims 19 and 20 overcome the 35 U.S.C. 101 rejection made in the prior office action.  Therefore, this rejection has been withdrawn.

Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in these claims. Furthermore, Nanjing University (CN 106919980A) (“Nanjing”) discloses a method of adding nodes to a feature learning model (ganglion layer of a neural network, Abstract), yet fails to teach or suggest the limitations recited in claims 4 and 13.  Nanjing discloses updating the parameters associated with a single ganglion (feature/node) when a distance between a data sample point and the ganglion is less than a cutoff distance. Therefore, Wang fails to teach or suggest comparing reconstruction error to first and second threshold to determine that parameters (weights) should be updated using the data sample point.

(Wang, Further, a method for determining whether a sample point activates a known ganglion includes the following steps: Remember that Lg denotes the label of the ganglion g, g∈[G1,G2,...,GN], N is the number of ganglions; if there is at least one ganglion g, making the distance from the current sample point v to it is less than the cutoff distance dc, Then sample point v belongs to the known ganglion, and the ganglion tag Lv is: The operator represents the value of the argument x when the function f(x) is minimized, dvg represents the distance between the sample point v and the ganglion g, and dc is the cut-off distance … if the new sample activates a known ganglion, It is not necessary to refresh all the knowledge but only update the local parameters of the corresponding ganglion. The method specifically includes the following steps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 – 10 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”) in view of Choi (US 2016/0155049).
For claim 1, Zhou discloses a method of feature learning carried out by a computing device, the method comprising: receiving a data sample as an input to a feature learning model ( hard training value x is received so that an objective function is calculated for it, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1); calculating a reconstruction error based on the data sample and a plurality of features of the feature learning model ( a cost function computes dissimilarity between  input and reconstruction as objective for a hard training input data, 2. Preliminaries, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); determining whether the reconstruction error satisfies a first threshold (“We form a set B which is composed of hard training examples whose objective function values are greater than a certain threshold μ”, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); and adding a feature into the feature learning model to represent the data sample when the data sample satisfies the first threshold (3. Incremental Feature Learning with 3.1 Overview and Algorithm 1, 3.2 Adding Features with 3.2.1 Generative Training, 3.2.2 Discriminative training and 3.2.3 Hybrid Training). Yet, Zhou fails to teach updating, by using the data sample, weights associated with the plurality of features and the feature when the data sample satisfies the first threshold.
However, Choi discloses a method and apparatus for extending a neural network (Abstract), wherein a neural network (autoencoder) is further trained using training data after being extending by adding a new node to the neural network ([0088 – 0096] [0125 – 0128] [0141 – 0147]). Furthermore, Choi discloses that training the neural network includes updating all the connection weights between nodes in a neural network ([0075 – 0079] [0082 – 0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Zhou’s invention in the same way that Choi’s invention has been improved to achieve the predictable results of further training the feature learning model (autoencoder/neural network) after extending ( adding  features/ nodes) the feature learning model, wherein training data, including the data sample (Zhou, hard training value x) is used to train the extended feature learning model by updating all of the connection weights for the purpose of improving the performance of a task of the feature learning model (Choi, [0125]).

For claim 8, Zhou further discloses, wherein the reconstruction error (Zhou, cost function/objective) is calculated based on differences between a value of the data sample and reconstruction values corresponding to the plurality of features (Zhou, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).
For claim 9, Zhou further teaches wherein the feature learning model comprises a neural network (Zhou, denoising autoencoder) and each feature of the feature learning model comprises a neuron (Zhou, Figure 1 and 3. Incremental Feature Learning with 3.1 Overview).

For claim 10, Zhou discloses a method of feature learning carried out by a computing device, the method comprising: receiving a data sample as an input to a feature learning model ( hard training value x is received so that an objective function is calculated for it, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1); calculating a reconstruction error based on the data sample and a plurality of features of the feature learning model ( a cost function computes dissimilarity between  input and reconstruction as objective for a hard training input data, 2. Preliminaries, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); determining whether the reconstruction error satisfies a first threshold (“We form a set B which is composed of hard training examples whose objective function values are greater than a certain threshold μ”, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); and adding a feature into the feature learning model to represent the data sample when the data sample satisfies the first threshold (3. Incremental Feature Learning with 3.1 Overview and Algorithm 1, 3.2 Adding Features with 3.2.1 Generative Training, 3.2.2 Discriminative training and 3.2.3 Hybrid Training). Yet, Zhou fails to teach the computing device comprising a memory and at least one processor coupled to the memory; and updating, by using the data sample, weights associated with the plurality of features and the feature when the data sample satisfies the first threshold.
However, Choi discloses a method and apparatus for extending a neural network (Abstract), wherein a neural network (autoencoder) is further trained using training data after being extending by adding a new node to the neural network ([0088 – 0096] [0125 – 0128] [0141 – 0147]).  Furthermore, Choi discloses that training the neural network includes updating all the connection weights between nodes in a neural network ([0075 – 0079] [0082 – 0084]). Additionally, Choi discloses a computer with at least one processor coupled to the memory  (Fig.19, 1910 and 1930)  which is configured to perform a method of learning a neural network ([0152 – 0155]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Zhou’s invention in the same way that Choi’s invention has been improved to achieve the predictable results of the computing device further comprising a memory and at least one processor coupled to the memory to perform additional training of the feature learning model (autoencoder/neural network) after extending ( adding  features/ nodes) the feature learning model, wherein training data, including the data sample (Zhou, hard training value x) is used to train the extended feature learning model by updating all of the connection weights for the purpose of improving the performance of a task of the feature learning model (Choi, [0125]).

For claim 17,  Zhou further discloses, wherein the reconstruction error (Zhou, cost function/objective) is calculated based on differences between a value of the data sample and reconstruction values corresponding to the plurality of features (Zhou, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).

For claim 18, Zhou further discloses wherein the feature learning model comprises a neural network (Zhou, denoising autoencoder) and each feature of the feature learning model comprises a neuron (Zhou, Figure 1 and 3. Incremental Feature Learning with 3.1 Overview).

For claim 19, Zhou discloses a method of feature learning carried out by a computing device, the method comprising: receiving a data sample as an input to a feature learning model ( hard training value x is received so that an objective function is calculated for it, 2. Preliminaries, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1); calculating a reconstruction error based on the data sample and a plurality of features of the feature learning model ( a cost function computes dissimilarity between input and reconstruction as objective for a hard training input data, 2. Preliminaries, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); determining whether the reconstruction error satisfies a first threshold (“We form a set B which is composed of hard training examples whose objective function values are greater than a certain threshold μ”, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1); and adding a feature into the feature learning model to represent the data sample when the data sample satisfies the first threshold (3. Incremental Feature Learning with 3.1 Overview and Algorithm 1, 3.2 Adding Features with 3.2.1 Generative Training, 3.2.2 Discriminative training and 3.2.3 Hybrid Training). Yet, Zhou fails to teach a computer-readable medium storing computer executable code which comprises instructions for performing the method; and updating, by using the data sample, weights associated with the plurality of features and the feature when the data sample satisfies the first threshold.
However, Choi discloses a method and apparatus for extending a neural network (Abstract), wherein a neural network (autoencoder) is further trained using training data after being extending by adding a new node to the neural network ([0088 – 0096] [0125 – 0128] [0141 – 0147]). Furthermore, Choi discloses that training the neural network includes updating all the connection weights between nodes in a neural network ([0075 – 0079] [0082 – 0084]).  Additionally, Choi discloses a computer-readable medium storing computer executable code which comprises instructions for performing the method of learning a neural network ([0152 – 0155] [0159] [0160] [0166] [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Zhou’s invention in the same way that Choi’s invention has been improved to achieve the predictable results of the method further comprising a computer-readable medium storing computer executable code which comprises instructions for performing additional training of the feature learning model (autoencoder/neural network) after extending ( adding  features/ nodes) the feature learning model, wherein training data, including the data sample (Zhou, hard training value x) is used to train the extended feature learning model by updating all of the connection weights for the purpose of improving the performance of a task of the feature learning model (Choi, [0125]).

Claims 3,  5 – 7, 12, 14 – 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”) in view of Choi (US 2016/0155049) and further in view of Yajima et al. (US 2019/0378002) (“Yajima”).
For claims 3, 12, and 20, the combination of Zhou and Choi further discloses ignoring the data when the reconstruction error satisfies a threshold (Zhou, objective function of x is equal or less than a value which is less than μ, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1), yet fails to teach that threshold is a second threshold.
However, Yajima discloses a communication and synapse training method (Abstract),  comprising a first and second threshold, wherein the first and second threshold can be the same or different values with one being greater than the other ([0084] [0085])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Zhou and Choi in the same way the Yajima’s invention has been improved to achieve the predictable results of the method further comprising a second threshold, wherein the second threshold has the same value as the first threshold for the purpose of enhancing the method used to perform incremental feature learning to determine the optimal model complexity for large-scale online dataset by potentially varying the amount/type of input data used to generate a training set for adding new features (Zhou, Incremental Feature Learning, 3.1 Overview and Algorithm 1).

For claims 5 and 14, Zhou further discloses, wherein the reconstruction error satisfies the first threshold when the reconstruction error is greater than the first threshold (Zhou, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1).

For claims 6 and 15,  Zhou  and Yajima further discloses, wherein the reconstruction error satisfies the second threshold when the reconstruction error is less than the second threshold (Zhou, objective function of x is less than μ, 3. Incremental Feature Learning, 3.1 Overview and Algorithm 1) (Yajima, [0084] [0085]).

 For claims 7 and 16,  Zhou and Yajima,  further disclose, wherein the reconstruction error satisfies neither the first threshold nor the second threshold when the reconstruction error is between the first threshold and the second threshold, the first threshold being greater than the second threshold (Zhou, 3. Incremental Feature Learning with 3.1 Overview and Algorithm 1) (Yajima, thresholds are different with one threshold being greater than the other, [0084][0085]).


Response to Arguments
Applicant’s arguments, see  Remarks, filed 08/30/2022, with respect to the anticipation rejection(s) of independent claim 1 under Zhou et al. (“Online Incremental Feature Learning with Denoising Autoencoders”) (“Zhou”) and the obviousness rejection of claims 10 and 19 under Zhou in view of Draelos et al. (US 2017/0177993)  have been fully considered and are persuasive.  Therefore, these rejections and, by nature of dependency, the rejections of the dependent claims have been withdrawn.  However, upon further consideration,  new ground(s) of rejections of claims  1, 8 – 10 and 17 - 19 are made over Zhou in view of Choi (US 2016/0155049).  Additionally, new ground(s) of rejection of claims 3,  5 – 7, 12, 14 – 16 and 20 are made over Zhou in view of Choi and Yajima et al. (US 2019/0378002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657